People ex rel. Aidala v Mills (2021 NY Slip Op 05067)





People v Mills


2021 NY Slip Op 05067


Decided on September 23, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
FRANCESCA E. CONNOLLY
WILLIAM G. FORD, JJ.


2021-06602	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Arthur Aidala, on behalf of Neil Garone, petitioner, 
vTanisha Mills, etc., respondent.


Aidala, Bertuna & Kamins, P.C., New York, NY (Arthur L. Aidala, named herein as Arthur Aidala, pro se of counsel), for petitioner.
Letitia James, Attorney General, New York, NY (Lauren Abinanti of counsel), for respondent.

	Writ of habeas corpus in the nature of an application to release Neil Garone upon his own recognizance or, in the alternative, to set reasonable bail upon Kings County Indictment No. 71946/2021.


ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail upon Kings County Indictment No.71946/2021 is set in the sum of $2.5 million posted in the form of an insurance company bail bond, the sum of $3 million posted in the form of a partially secured bond, with the requirement of 10% down, or the sum of $1.25 million deposited as a cash bail alternative, without prejudice to the respondent's requesting that the Supreme Court, Kings County, conduct a bail source hearing, at the time bail is posted, if the respondent be so advised (see  CPL 520.30), on condition that, in addition to posting a bond or depositing the cash alternative set forth above, Neil Garone shall (1) wear an electronic monitoring bracelet, with monitoring services to be provided by a qualified entity pursuant to CPL 510.40(4)(c), and any violations of the conditions set forth herein relating to the electronic monitoring shall be reported by the electronic monitoring service provider to the Office of the Attorney General, and further proceedings pursuant to CPL 510.40(4)(d), if any, shall be conducted by the Supreme Court, Kings County; (2) remain confined to his residence, except for visits to his attorney, his doctors, or court, and must travel directly from his home to his attorney, his doctors, or court, and directly back to his home, when conducting those visits; (3) surrender all passports, if any, he may have to the Office of the Attorney General, or, if he does not possess a passport, he shall provide to the Office of the Attorney General an affidavit, in a form approved by the Office of the Attorney General, in which he attests that he does not possess a passport, and shall not apply for any new or replacement passports; and (4) provide to the Office of the Attorney General an affidavit, in a form approved by the Office of the Attorney General, in which he attests that if he leaves the jurisdiction he agrees to waive the right to oppose extradition from any foreign jurisdiction; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that Neil Garone (1) has given an insurance company bail bond in the sum of $2.5 million, has given a partially secured bond in the sum of $3 million, with the requirement of 10% down, or has deposited the sum of $1.25 million as a cash bail alternative; (2) has arranged for electronic monitoring with a qualified entity pursuant to CPL 510.40(4)(c); (3) has surrendered all [*2]passports, if any, he may have to the Office of the Attorney General, or, if he does not possess a passport, has provided to the Office of the Attorney General an affidavit, in a form approved by the Office of the Attorney General, in which he attests that he does not possess a passport, and shall not apply for any new or replacement passports; and (4) has provided to the Office of the Attorney General an affidavit, in a form approved by the Office of the Attorney General, in which he attests that if he leaves the jurisdiction he agrees to waive the right to oppose extradition from any foreign jurisdiction, the Warden of the facility at which Neil Garone is incarcerated, or his or her agent, is directed to immediately release Neil Garone from incarceration.
RIVERA, J.P., AUSTIN, CONNOLLY and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court